Citation Nr: 0315812	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-03 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than July 1, 2000, 
for a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1948 to August 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
which granted a TDIU effective from July 1, 2000.  
The veteran received the TDIU upon termination of his 
temporary total rating based on the need for convalescence.  
See 38 C.F.R. § 4.30 (2002) ("paragraph 30").  
Also effective July 1, 2000, he began receiving compensation 
at the 
50-percent level for postoperative degenerative changes in 
his right elbow, his dominant extremity.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are:  (1) 
residuals of a right radius fracture with wrist fusion, rated 
noncompensably disabling since November 2, 1955; 10 percent 
disabling since October 1965, and 30 percent disabling since 
February 1987; (2) a right hip scar, as a residual of a bone 
graft, rated 10 percent disabling since April 1990; and (3) 
degenerative changes of the right elbow with arthroplasty, 
rated 10 percent disabling since September 1990, as 20 
percent since July 1998, and as 50 percent disabling since 
July 1, 2000.  The veteran was in receipt of a combined 
disability evaluation of 70 percent only since July 1, 2000.  

2.  The veteran filed a claim for a TDIU, on VA Form 21-8940, 
in August 1993; the RO denied his claim in November 1993 and 
sent him a letter in December 1993 apprising him of that 
denial and of his procedural and appellate rights; he did not 
appeal that decision.

3.  A January 1996 Board decision denied claims for ratings 
higher than 30 percent for the service-connected right radius 
fracture and higher than 10 percent for the service-connected 
right hip scar and the degenerative changes of the right 
elbow; also denied were increased ratings for those disorders 
on an extraschedular basis.  

4.  Another VA Form 21-8940, for a TDIU, was received in May 
2000.  

5.  The veteran did not meet the criteria for a schedular or 
extraschedular TDIU prior to July 1, 2000.  


CONCLUSION OF LAW

The criteria have not been met for an effective date earlier 
than July 1, 2000, for a TDIU.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of this claim the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  See also Dudnick v. Brown, 10 Vet. App. 79, 
80 (1997).



The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103(a).  See, too, Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Although the veteran was not formally advised, per se, of the 
requirements of the VCAA, the preliminary notice and 
assistance provisions of this new law nonetheless have been 
satisfied.  According to the record on appeal, and 
particularly the Statement of the Case (SOC), he has been 
informed of the requirements for obtaining the benefit he 
seeks, the type of evidence that is needed to receive this 
benefit, and the governing laws and regulations.  And since 
resolution of his claim for an earlier effective date 
ultimately turns on the question of whether he was entitled 
to a TDIU at a distant time in the past, as opposed to 
currently, there is no reasonable possibility that any 
further assistance would aid him in substantiating his claim 
because he has not identified any additional evidence-not 
already of record, that addresses his entitlement to a TDIU 
during the relevant time in question.  In other words, his 
claim for an earlier effective date for the TDIU is 
essentially based on his purported entitlement to a past-due 
benefit.  Certainly then, evidence obtained long after the 
fact, even if showing his present entitlement to this 
benefit, does nothing to address whether he also was entitled 
to it in past years-especially bearing in mind that he wants 
his TDIU retroactive to August 1987, well before the VCAA was 
even contemplated.  See Smith v. Gober, 14 Vet. App. 227 
(2000) and Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Even aside from the information provided in the SOC, though, 
the veteran received additional guidance during his October 
2002 travel Board hearing concerning exactly what he needed 
to show to receive an earlier effective date for his TDIU.  
The requirements were clearly explained at length.  And he 
was given opportunities, both during and after that hearing, 
to submit the type of evidence he needs.  Moreover, he 
received assurances that VA would assist him in obtaining any 
additional relevant evidence that he identified.  So he not 
only was apprised of what specific evidence he needed to 
submit, personally, but also of what specific evidence VA 
would obtain for him.  Therefore, both the preliminary 
notification and assistance requirements of the VCAA and the 
implementing regulations have been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Background

With respect to the veteran's service-connected residuals of 
a fracture of the right radius, historically, that disability 
was assigned a noncompensable (i.e., 0 percent) rating from 
November 2, 1955 (by rating action in October 1955); a 10 
percent rating from October 1965 (by rating action that 
month); a 30 percent rating from February 19, 1987 (by rating 
action in June 1988).  A rating in excess of 30 percent was 
denied by a May 1989 Board decision.  

Service connection for the right hip scar (of the right iliac 
crest), as a residual of a bone graft, was granted on a 
secondary basis by rating action in September 1990 and 
assigned a noncompensable rating, both effective April 2, 
1990; a 10 percent rating was retroactively granted to April 
2, 1990, by rating action in November 1993.  

With respect to the service-connected right elbow disorder, a 
rating action in November 1993 granted service-connection for 
degenerative changes of the right elbow (the major 
extremity), not as incurred during service but as secondary 
to the service-connected right radius fracture, and assigned 
a 10 percent rating, both effective September 21, 1990.  An 
April 2000 rating increased the rating to 20 percent 
effective September 1, 1998 (after termination of a 
convalescent rating) and to 30 percent effective July 1, 2000 
(after termination of yet another convalescent rating) but a 
May 2000 decision increased the rating to 50 percent 
effective July 1, 2000.  

Those April and May 2000 decisions resulted in an increase in 
the combined disability evaluation from 40 percent to 70 
percent effective July 1, 2000.  

After VA Form 21-8940, Application for Increased Compensation 
Based on Unemployability, was received in August 1993, a 
November 1993 rating action denied entitlement to a TDIU 
rating because, although in receipt of Social Security 
disability benefits (concerning which he had not provided 
information as to the disability(ies) for which he was 
receiving this benefit) the veteran did not meet the 
schedular criteria of 38 C.F.R. § 4.16(a).  It was also found 
that there was no extraschedular entitlement under the 
special provisions of 38 C.F.R. § 3.321(b)(1).

The veteran was notified of that denial by letter in December 
1993 and of his appellate rights in an attached VA Form. 

VA outpatient treatment (VAOPT) records were received in 
February 1994 reflecting treatment from August to December 
1993. 

Records from the Social Security Administration were received 
in March 1994 and reflect treatment and evaluation of the 
veteran from 1984 to 1987.  A February 1985 report of 
Occupational Therapy Initial Evaluation reflects that the 
veteran had had two left carpal tunnel releases following an 
on-the-job injury in February 1984.  After an examination it 
was reported that he was independent in all activities of 
daily living (ADL) and was presently working as a pipe 
fitter.  Records in February 1987 reflect that he had a right 
carpal tunnel release due to an on-the-job injury to his 
right hand in November 1985.  

An April 1994 rating action again denied denied a TDIU 
rating.  

In a May 1994 supplemental statement of the case (SSOC), 
which did not specifically address the TDIU issue, the 
veteran was informed of the April 1994 denial and it was 
indicated that he was to be informed of his procedural and 
appellate rights by a separate letter.  However, the claim 
file does not reflect that such a separate letter was 
actually sent.  

An October 1994 SSOC addressed the issue of a TDIU rating 
because it was deemed to be "inextricably intertwined" with 
the increased rating issues then on appeal, even though a 
Notice of Disagreement (NOD) had not been received as to the 
April and May 1994 RO decisions.  See Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).

In VA Form 21-4138, Statement in Support of Claim, in January 
1995 the veteran stated that he disagreed with the October 
1994 SSOC.  

A January 1996 Board decision denied ratings higher than 30 
percent for the right radius fracture with wrist fusion and 
10 percent ratings for a right hip (iliac crest) donor scar 
and degenerative changes of the right elbow, and also denied 
service connection for a right shoulder disorder.  That 
decision also noted that increased ratings were not warranted 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) 
because they did not present an unusual or exceptional 
disability picture and, individually, were not productive of 
marked interference with employment or necessitated frequent 
periods of hospitalization.  It was noted that although 
argument was presented as to a TDIU issue, that matter was 
not fully developed or certified for appellate review and was 
thus referred to the RO.  

VA Form 21-8940, Application for Increased Compensation Based 
on Unemployability, was received on May 17, 2000, and a July 
2000 decision granted a TDIU effective from July 1, 2000.  

During the October 20002 travel Board hearing, the veteran 
testified that he wanted an earlier effective date of August 
24, 1987, for his TDIU (page 2) because this was when he was 
awarded Social Security disability benefits because he could 
no longer perform his job (page 3).  In 1987 he was a 
pipefitter and prior to that he was a plumber (page 4).  In 
1987 he began having problems with his right wrist despite 
being given braces and had the wrist fused (page 4).  He was 
right-handed (page 4) and he subsequently had surgery on his 
right elbow (page 5).  As a result of these problems, he was 
granted Social Security disability benefits (page 5).  This 
was solely because of the disabilities of his right arm (page 
6).  He had continuously sought VA treatment (page 6).  He 
acknowledged that he did not actually file a formal claim for 
a TDIU prior to 1993, but he said that was only because he 
was unaware of the benefit (page 7).  So he believes that he 
is entitled to a TDIU effective from 1987 or, at the very 
least, from 1993 when he first filed his formal TDIU claim 
(page 8).  He also testified that, during the interim from 
1987 to 1993, he repeatedly informed his VA treating 
clinicians that he could not work due to his service-
connected disabilities of the right arm (page 9).  But he 
said they never actually documented in his medical records 
that he could not work due to those disabilities (page 10).  
He further alleged that he did not formalize his TDIU claim 
in 1987 because VA failed to assist him by properly notifying 
him of his potential entitlement to a TDIU and sending him a 
formal claim (page 12), and that he had met the requirements 
for an extraschedular TDIU rating (page 13).  

Analysis

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within 1 year from that date.  38 C.F.R. § 3.400(o)(2) 
(2002). 

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2002).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

It has been held that a claim for a total disability rating 
based upon individual unemployability is reasonably raised 
when a claimant whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a) requests entitlement to an 
increased rating and there is evidence of current service-
connected unemployability in the claimant's claims file or in 
records under VA control.  Norris v. West, 12 Vet. App. 413, 
421 (1999).

In this case, the veteran has never had a 60 percent rating 
for any of his three service-connected disorders.  And they 
were not incurred as the result of a single accident.  So he 
did not meet the threshold minimum rating requirement of 38 
C.F.R. § 4.16(a) until-by ratings of April and May 2000-he 
received a 50 percent rating for his right elbow disorder 
(following termination of his convalescent rating), when he 
also had a 30 percent rating for his right radius fracture 
with wrist fusion and 10 percent for his right hip scar, 
resulting in a combined rating of 70 percent.

While it is apparent the veteran has been receiving Social 
Security disability benefits since 1987, entitlement to a 
TDIU is based solely upon his inability to engage in 
substantially gainful employment due to his service-connected 
disorders.  Conversely, this is not necessarily the situation 
with SSA benefits since they take into account his employment 
handicap caused by all of his disabilities-both those that 
are service connected as well as those that are not.  So the 
SSA's favorable determination in 1987, although probative, is 
not altogether dispositive of the current claim with VA for 
an earlier effective date for the TDIU because that agency 
uses a significantly different legal standard of review.  
See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As for the veteran's eligible (versus ineligible 
disabilities), the Board observes that service connection 
previously was denied for a disorder of his right shoulder 
(in ratings of April 1994, July 2000 and February 2002 and in 
a Board decision of January 1996); a neck disorder (ratings 
of July 2000 and February 2002); a stomach disorder (rating 
of November 1993); and right carpal tunnel syndrome (Board 
decision of March 1988).  And while the few medical records 
that apparently were considered in the award of Social 
Security disability benefits make reference to significant 
occupational impairment due to his right upper extremity, 
it is unclear whether that was limited exclusively to his 
service-connected right elbow and right radius fracture and 
fusion or, instead, also was predicated on his nonservice-
connected disorders of his right upper extremity as a result 
of his carpal tunnel syndrome (CTS) and right shoulder 
disability.  Indeed, there is also a September 1987 statement 
from Dr. Shovers indicating the veteran was totally disabled 
and incapable of performing his job or any other work due to 
nonservice-connected post-operative residuals of the right 
carpal tunnel release.  Furthermore, in an October 1987 memo, 
the veteran's service representative acknowledged that the 
veteran's then recent surgery was for a work-related injury-
at his civilian job, and not due to any disability related to 
his prior service in the military.  So the weight of the 
medical and other pertinent evidence of record indicates that 
his inability to work in 1987 was due to factors totally 
unrelated to his service in the military, i.e., his 
unemployability was the result of conditions that were not 
service-connected.  And they still are not service connected.  
So they cannot, in turn, be used as a basis for assigning an 
earlier effective date for the TDIU retroactive to that point 
in time.  See, e.g., Faust v. West, 13 Vet. App. 342 (2000); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991); Moore (Robert) v. Derwinski, 
1 Vet. App. 356, 358 (1991).

While the veteran has testified that he repeatedly informed 
his VA caretakers of his inability to work, beginning in 
1987, there are no medical opinions or other objective 
documentary records actually substantiating this allegation.  
And even though there is a January 1993 VA clinical note 
indicating he was not to work with his right hand and wrist 
or upper extremity, that was only a temporary restriction 
until surgery could be arranged.  Moreover, the Board's 
denial in May 1989 of a rating higher than 30 percent for his 
right radius fracture and the Board decision in January 1996 
of that same claim, as well as for increased ratings for his 
right hip scar and right elbow disorder-each then rated as 
10 percent disabling, are final and binding on him.  These 
disorders have remained his only service-connected 
disabilities.  And since they did not meet the 
criteria of 38 C.F.R. § 4.16(a) before July 1, 2000, his 
current effective date, an earlier effective date for the 
TDIU simply is not possible.  It was not factually 
ascertainable, within one year prior to that date, that he 
was entitled to a TDIU.  So his effective date can be no 
earlier than either the date of receipt of his claim (in May 
2000) or the date there was medical proof of his entitlement 
(July 1, 2000).  The latter of these two dates rules, which 
is July 1, 2000, his current effective date.  So his appeal 
must be denied.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).

Likewise, the veteran did not appeal the November 1993 denial 
of a TDIU, of which he was notified by letter in December 
1993.

Under 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002) and 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1100(a), 20.1103 20.1104 
(2002), unappealed decisions of the RO and the Board are 
final in the absence of clear and unmistakable error (CUE).  
See also 38 C.F.R. § 3.105(a) and 20.1140 thru 20.1141 
(2002).  There is no allegation of CUE in any prior final RO 
or Board decision.  Rather, the veteran first became eligible 
for a TDIU by virtue of the assignment of a 50 percent rating 
for his right elbow disorder on July 1, 2000.  Thus, as 
alluded to above, although his formal TDIU claim was received 
in May 2000, an earlier effective date cannot be assigned.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  Moreover, while 
his formal TDIU claim (VA Form 21-8940) was received on May 
17, 2000, his convalescent rating had been in effect since 
May 7, 1999, more than one year prior to receipt of the VA 
Form 21-8940.  Id.

As justification for not filing a formal claim for a TDIU 
prior to 1993, the veteran says that he was unaware of this 
benefit.  He blames VA for this, stating VA failed to inform 
him of his potential entitlement to this benefit.  He also 
says that he had notified his VA treating clinicians of his 
unemployability status.  But even if true, the fact remains 
that a TDIU was formally denied in 1993 and he did not then 
appeal that decision when he had the opportunity to do so.  
So it is final and binding on him.  To now prevail, then, he 
would have to vitiate the finality of that August 1993 RO 
denial of a TDIU by collaterally attacking that decision-
which, as alluded to earlier, can only be done if it is shown 
it contained CUE.  That has not even been alleged, however, 
and a mere failure in the duty to assist, even if that 
occurred, is not sufficient reason to overturn that prior 
unappealed decision.  In an en banc decision, Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002), the Federal Circuit 
Court overruled a prior holding in Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), noting that even a "grave procedural 
error" will not negate the finality of a prior unappealed VA 
decision.

Also, although the December 1993 RO denial of a TDIU rating 
is final, the RO apparently considered the SSA records 
received in March 1994 to be a reopened claim for a TDIU 
rating, which the RO again denied in April 1994.  And while 
it does not appear that a formal NOD was ever filed as to the 
April 1994 RO denial, the TDIU issue was subsequently 
addressed in the October 1994 SSOC.  Thereafter, the 
veteran's January 1995 letter disagreeing with the October 
1994 SSOC must be considered a substantive appeal as to the 
TDIU issue.  The TDIU issue was not subsequently addressed in 
the 1996 Board decision or, after referral by the Board, by 
the RO.  Accordingly, the claim remained open.  Nevertheless, 
because the veteran did not meet the schedular criteria for a 
TDIU rating prior to July 1, 2000, the proper effective date 
is the later of the date of receipt of claim or date 
entitlement arose.  

Accordingly, an effective date earlier than July 1, 2000, for 
the TDIU is not warranted because the preponderance of the 
evidence is unfavorable-meaning the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

An effective date prior to July 1, 2000, for the TDIU, is 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

